DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s 7-29-2022 Amendment was received.  Claims 1-15 were amended.  New Claim 16 was presented.  Claims 1-16 are examined in this action. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first alignment element which interacts with a first alignment counter element in Claim 5; a second alignment element which interacts with a second alignment counter-element, in Claim 7; one or more engagement elements in Claim 9.  
The Examiner notes that “electrical contact elements” was not interpreted under 35 USC 112F, because “electrical contact” describes sufficient structure to perform the function.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1, “wherein the supply of the fluid is provided to the connection device via the rotary joint” is indefinite.  It is unclear what is meant by “via the rotary joint.”  If the rotary joint is connected and fluid is able to be provided does this not meet the requirements of the supply of fluid is provided to the connection device via the rotary joint?  Does the supply of fluid (or the supply of electricity via the electrical contact elements) have to be located somewhere particular?  If so, the examiner suggests limiting the claims to claim that the connection device is located in a particular location within a rotary joint.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 2, “”wherein the one ore more electrical contact elements are distributed around the vertical axis” is indefinite.  Claim 1 introduces one or more electrical contact elements, and as such, the claim can be read to require only one electrical contact element.  It is unclear how a single electrical contact element, which is allowed by the claims, can be distributed around the vertical axis.”  The claims were examined a best understood.  Appropriate correction is required. 
In re Claim 13, “wherein for diagnostic, maintenance or cleaning cycles, one of the magazine lots comprises a connection counter-device,” is indefinite.  It is unclear what is a connection counter-device.  For example, can a second cutter tool be, under the broadest reasonable interpretation, a connection cutting device because a user can use a cutting tool to perform diagnostic cycles with a second cutting tool.  The claims were examined as best understood.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,920,495 to Pilkington in view of US 2009/0127145 to Nonaka, US 3,830,122 to Pearl and US 4,636,135 to Bancon, and alternatively further rejected over US 2003/0085681 to Sakamoto. 

In re Claim 1, Pilkington teaches a cutting machine (see Fig. 1) comprising: 
a table having a working surface adapted to accommodate an object to be cut (see support structure #10 in Fig. 1), 
a crossbeam that is arranged above the working surface and movably mounted on the table, the crossbeam being movable with linear positionability parallel to a first horizontal axis (see Fig. 1, Gantry #24, which includes cross piece #30 that moves along rack #32), 
a module that is movably mounted on the crossbeam, the module being movable with linear positionability parallel to a second horizontal axis, wherein the second horizontal axis extends perpendicularly to the first horizontal axis (see structure that drives the gantry in the “X” direction in Fig. 1; see also Col. 3, ll. 60 – Col. 4, ll. 26),   
a tool holder (see structure #46 which holds cutting tool #40) that is movably mounted in the module, the tool holder being 
movable with linear positionability parallel to a vertical axis, 
movable with rotative positionability about the vertical axis (the structure disclosed in Pilkington can move in the x/y/z direction and can rotate about the c direction – see Fig. 1 and Col. 4, ll. 44 – Col. 5, ll. 2)
- a control unit configured to control the cutting machine (see Fig. 2, #58/60/62 and Col. 4, ll. 44 – Col. 5, ll. 2)

Pilkington is silent as to: 
configured to accommodate one of a plurality of different interchangeable tools, and
wherein 
the tool holder has a connection device configured to engage an accommodated tool during a tool-receiving operation, 
the connection device has a fluid feedthrough and one or more electrical contact elements, and the connection device is configured to supply the accommodated tool with electrical energy via the one or more electrical contact elements and a fluid via the fluid feedthrough, wherein the fluid is compressed air, a lubricant, or a coolant, 
a rotary joint is provided between the module and the tool holder or at the connection device, wherein the supply of the fluid is provided to the connection device via the rotary joint, 
a rotary transmitter is provided between the module and the tool holder or at the connection device, wherein the supply of electrical energy is provided to the connection device via the rotary transmitter, and 
the control unit is configured to control the cutting machine for automatically performing a tool change operation.

However, Nonaka teaches that it is well known in the art of movable cutters on an end of an arm to provide a replaceable head configured to accommodate one of a plurality of different interchangeable tools (see Nonaka, Figs. 1-6, replaceable blade holder #21a).  In other words, Nonaka teaches accommodating one of a plurality of different interchangeable tools (see Nonaka, Fig. 1, #21a/21a), the tool holder has a connection device configured to engage an accommodated tool during a tool-receiving operation (blade holding chuck #29 in Fig. 2), and a control unit is designed to control the cutting machine for automatically performing a tool change operation (see Nonaka, Para. 0045 teaching a controller for controlling the device, which includes changing the blades).

In the same field of invention, cutting blades on the end of a robotic arm, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add the chuck and detachable cutting tool of Nonaka on the end of the arm of Pilkington.  Doing so would allow the device to replace the blades when the blades require cleaning (see Pilkington Para. 0021).

Pearl teaches that it is known in the art of tool holding for robotic arms to provide a connection for a robotic cutter tool that has a fluid feedthrough and one or more electrical contact elements, and the connection device is configured to supply the accommodated tool with electrical energy via the one or more electrical contact elements and a fluid via the fluid feedthrough, wherein the fluid is compressed air, a lubricant, or a coolant, a fluid to both lubricate and cool the blade during use.  As such, it would have been obvious to one of ordinary skill in the art of cutting with robotic type arms to add a mechanism wherein fluid is directed to the cutting device.  The fluid would lubricate and cool the blade which would make the cutting easier and prolong the life of the tool. 

In addition, Bancon teaches that it is known in the art of connecting tools to robots to provide 
a connection device (see Bancon, Figs. 2-3, “C”) has a fluid feedthrough (see Bancon, Figs. 2-3, showing connections #28 for fluid) and one or more electrical contact elements (see Bancon,  Fig. 3, showing electricity supplied through cable #3 – see also Col. 9, ll. 25-29), and the connection device is configured to supply the accommodated tool with electrical energy via the one or more electrical contact elements and a fluid via the fluid feedthrough, wherein the fluid is compressed air, a lubricant, or a coolant (see Bancon, Figs. 2-3, showing connections #28 for fluid; see also Fig. 6 #28a/49b/49a; see also Fig. 3, showing electricity supplied through cable #3 – see also Col. 9, ll. 25-29)
a rotary joint (see rotary wrist joint #5 in Fig. 1 of Bancon) is provided between the module and the tool holder or at the connection device (the rotary wrist joint #5 is between the tool and the housing of the robotic arm), wherein the supply of the fluid is provided to the connection via the rotary joint (both fluid and electrical are provided via the rotary joint, under the broadest reasonable interpretation, in that the rotary wrist joint #5 secures the connection between the supply of fluid  – the claims were examined as best understood), 
- a rotary transmitter is provided between the module and the tool holder or at the connection device (#3/#29 in Figs. 2-3 – the examiner notes that the structure of Figs. 2-3 allows rotation and transmission of electricity and is under, the broadest reasonable interpretation a rotary transmitter), wherein the supply of electrical energy is provided to the connection device via the rotary transmitter (as best understood, electricity is provided via connection #29/#3, and #38 – the claims were examined as best understood).

In the same field of invention, robotic arms, with interchangeable tools, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to use the connection structure of Bancon in the device of modified Pilkington.  Doing so allows the user to provide a cutting device that is both interchangeable as well as provides cooling/lubrication fluid.  In other words, if one of ordinary skill in the art, wanted both interchangeability as well as providing fluid to the cutting blade, he or she would select a robotic tool interchange structure taught by Bancon. 

If it is argued that Bancon does not teach a rotary transmitter, the claim is further rejected over Sakamoto.  Sakamoto teaches that it is known in the rotating robotic arm art to provide a slip ring or rotary transformer which allows the robotic arm to be rotated endlessly.  In the same field of invention, robotic arms, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to utilize a robotic arm on the device of modified Bancon.  Doing so allows control signals and electricity suppled to be transmitted through rotary electric connecting structure allowing arms that can be rotated endlessly without twisting or breaking of electrical cables (see Sakamoto, abstract). 

In re Claim 2, modified Pilkington, in re Claim 1, teaches wherein the one or more electrical contact elements (see Bancon Fig. 6, #38/37; see also Figs. 1-6, #3, #37 and #38) are distributed around the vertical axis and configured to interact with corresponding one or more contact counter-elements of the accommodated (see Bancon, Figs. 2-5, structure #38), and wherein an interaction of the one or more electrical contact elements and the contact counter-elements causes electrical contact during the tool-receiving operation (structures #38/27 provide electricity).

In re Claim 5, modified Pilkington, in re Claim 1, teaches wherein the tool holder has a first alignment element (see Bancon, Fig. 3, #18) configured to interact with a first alignment counter-element  (see Bancon, Fig. 3, #55) of the accommodated tool, wherein an interaction of the first alignment element and the first alignment counter-element during the tool- receiving operation effects a defined rotational alignment of the accommodated tool with respect to the tool holder (The lung #55 and hole #18 of Bancon ailing the two structures #C and #D in Bancon).

In re Claim 6, modified Pilkington, in re Claim 1, teaches wherein the first alignment element is formed as a projection, the first alignment element being configured to dip during the tool-receiving operation in a positive-locking manner into a recess formed on the alignment counter-element of the accommodated tool.  

Bancon teaches a lug #55 on the tool and a recess #18 on the  tool holder.  In other words, the opposite as to what is claimed.  However, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to swap the location of the lug and recess, since it has been held that rearranging the parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  Here, there are only two possibilities and both would have been within the level of ordinary skill in the art.  I.e., the Lug on the tool portion and the recess on the robot portion; or the lug on the robot portion and the recess on the tool portion. 

In re Claim 7, modified Pilkington, in re Claim 1, teaches wherein the tool holder comprises a second alignment element (Bancon, Fig. 2, #70) configured to interact with a second alignment counter-element (see Bancon, Fig. 3, #40) of the accommodated tool, wherein and interaction of the second alignment element and the second alignment counter-element during the tool-receiving operation effects a defined centering of the accommodated tool with respect to the vertical axis. The male cone #40 and female cone #70 of Bancon effects a defined centering of the tool with respect to the vertical axis. 

In re Claim 8, modified Pilkington, in re Claim 1, teaches wherein the second alignment element is formed as a tapered recess (see Bancon, Fig. 2, #70 which is a tapered recess), wherein the second  aligning counter-element (see Bancon, Fig. 3, #40) has a tapered shape that fits positively into the second alignment element and thus the accommodated tool is centered with respect to the vertical axis (in Bancon, #70/40 have tapers as they are designed as cone). 

In re Claim 9, modified Pilkington, in re Claim 1, teaches wherein the tool holder has one or more engagement element (see Bancon Figs. 2-5 teaching more than one ball #25) configured to interact with an engagement counter-element of the accommodated tool (see Bancon, Figs. 4-5, #41-45),
 wherein an interaction of the one roe more engagement elements and the engagement counter-element during the tool-receiving operation causes the tool to be clamped radially with respect to the vertical axis and a positive locking preventing movement parallel to the vertical axis.  The interaction between #25 and #41-45 in Bancon causes the tool to be clamped radially with respect to the vertical axis and a positive locking preventing movement parallel to the vertical axis.  

In re Claim 10, modified Pilkington, in re Claim 1, teaches wherein the one or more engagement elements include plural elements that are spherical in shape (in Bancon Figs. 4-5, #25 are balls), distributed concentrically around the vertical axis and arranged rigidly (see Figs. 4-5 of Bancon), and are movable radially outwards when a release actuation is controlled by the control unit (See Bancon Figs. 2-5 showing the balls #25 released outwardly).

In re Claim 11, modified Pilkington, in re Claim 1, teaches wherein the connection device comprises a fluid plug connector as the fluid feedthrough configured to supply the accommodated tool with the fluid (see Fig. 2-3, all structure from #2 to #33), wherein the fluid plug connector is configured to interact with a fluid mating connector (see Bancon, Figs. 3, #35-36) of the accommodated tool, wherein an interaction of the fluid plug connector and the fluid mating connector ensures the supply of the accommodated tool with the fluid (the interaction between #2 and #33 ensures supply of fluid).

In re Claim 12, modified Pilkington, in re Claim 1, teaches comprising a tool magazine having a plurality of magazine lots (see Nonaka Fig. 1, #11; see also Fig. 4), wherein the tool magazine is configured to store the plurality of different interchangeable tools in the magazine lots (The structure of Nonaka #11 is configured to store different interchangeable tools), wherein the control unit is adapted to control the cutting machine such that the cutting machine automatically performs a tool change operation in that 
- the tool holder is moved to the tool magazine (see e.g., Fig. 4 of Nonaka, showing the head moving to the tool magazine #11), 
- if there is a current tool accommodated in the tool holder, the current tool is deposited at a free magazine lot (see Fig. 4, of Nonaka, showing the robot about to insert a tool in to slot #41), and 
- a new tool to be accommodated is removed from an occupied magazine lot (in order to replace the tool, or to clean the tool, the robot in Nonaka teaches removing the tool from structure #11), wherein depositing the current tool and removing the new tool are based on a release actuation of the one or more engagement elements (in order to replace a tool, Nonaka teaches an actuation of the engagement member).

In re Claim 13, modified Pilkington, in re Claim 1 teaches one of the magazine lots comprises a connection counter-device, wherein the connection counter-device comprises at least one of - electrical contact counter-elements (see e.g., Nonaka, Fig. 4 teaching multiple cutters #21; see also connection of Bancon in Figs. 2-6, which would be provide for each cutter) for receiving electrical energy (see Bancon Figs. 2-6, #3/#29/#39 which can receive electricity) - a data transmission counter-element (see Bancon Figs. 2-6, #3/#29/#39, which can receive data) for receiving pseudo control data or transmitting pseudo sensor data, and - a fluid mating connector for receiving the fluid (see Bancon Figs. 2-6, #2 and #33 which receives fluid – see also Nonaka Fig. 4/5 #11/40).

	In re Claim 14, modified Pilkington, in re Claim 1, teaches an interchangeable tool for mounting on a tool holder of a cutting machine according to claim 1(see discussion above in re Claim 1), comprising:
a cutting tool (cutting tool of Pilkington); and 
a connection portion accommodating the cutting tool and configured to be received by the tool holder (see Bancon, Fig. 3, “E1”), the connection portion including fluid mating connector or contact counter elements (see Bancon, Fig. 6 and Fig. 3, #38), 
	wherein the contact counter elements are configured to receive electrical energy provided by the connection devices of the tool holders (in Bancon, #38 receive electricity from #29); or 
	wherein the fluid mating  connector is configured to receive a fluid provided by the connection device of the tool holder (see Bancon, Fig. 3, #28/35). 

In re Claim 15, modified Pilkington, in re Claim 1, teaches the interchangeable tool according to claim 14 (see discussion in re Claim 1 and Claim 14, above), wherein the connection portion is configured to perform at least one the following: 
supply of the fluid onto the object to be cut, wherein the fluid is compressed air or a lubricant (see Pearl Col. 3, ll. 55 - Col. 4, ll. 10; see also Bancon, Figs. 2-3, #2 and #33 teaching supplying fluid to the tool), 
driving the cutting tool based on the supply of the electrical energy or the supply of the fluid (– see also Bancon Figs. 2-3, #3 and #39 supplying electricity to the tool; see also Bancon Figs. 2-3, #3 and #33 supplying fluid), lubrication of a cutting area with the fluid (see Pearl Col. 3, ll. 55 - Col. 4, ll. 10; see also Bancon, Figs. 2-3, #2 and #33 teaching supplying fluid to the tool), cooling of the tool or of the cutting tool accommodated in the tool with the fluid (see Pearl Col. 3, ll. 55 - Col. 4, ll. 10; see also Bancon, Figs. 2-3, #2 and #33 teaching supplying fluid to the tool), or providing sealing air at the tool or at the cutting tool accommodated in the tool.

In re Claim 16, modified Pilkington, in re Claim 1, teaches wherein the second alignment element surrounds the vertical axis (see Bancon, Fig. 3, #70 surrounding the vertical axis) and is disposed farther away from the vertical axis than the connection device (Bancon, Fig. 3, showing that “C” includes surfaces that are closer to the vertical axis than #70). 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,920,495 to Pilkington in view of US 2009/0127145 to Nonaka, US 3,830,122 to Pearl and US 4,636,135 to Bancon, and further in view of US 4,624,169 to Nelson. 

In re Claim 3, modified Pilkington, for the reasons above in re Claim 1, does not teach wherein the connection device is configured to supply the accommodated tool with control data, and wherein the control data is provided to control a movement of the accommodated tool.

However, Nelson teaches that it is known in the art of xyz cutters to monitor the pressure of the blade on the workpiece (see Nelson Col. 2, ll. 30-38; see also Col 7, ll. 10-35).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add a pressure sensor, as taught by Nelson at the blade of modified Pilkington.  Doing so would allow the controller to monitor the pressure of the cutting blade to ensure that the workpiece is cut without damage (see Nelson Col. 7, ll. 10-35), i.e., wherein the connection device is configured to supply the accommodated tool with control data, and wherein the control data is provided to control a movement of the accommodated tool.

In re Claim 4, modified Pilkington, for the reasons above in re Claim 1, does not teach wherein the connection device is configured to read out a sensor arranged in the accommodated tool.

However, Nelson teaches that it is known in the art of xyz cutters to monitor the pressure of the blade on the workpiece (see Nelson Col. 2, ll. 30-38; see also Col 7, ll. 10-35) by a sensor (see Nelson Col. 6, 10- Col 7, ll. 8).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add a pressure sensor, as taught by Nelson at the blade of modified Pilkington.  Doing so would allow the controller to monitor the pressure of the cutting blade to ensure that the workpiece is cut without damage (see Nelson Col. 7, ll. 10-35). 

Response to Amendments
Applicant’s 7-29-2022 Amendment has obviated the prior drawing objections.  
Applicants claim amendments in the 7-29-2022 Amendment was obviated some of the 35 US 112, F, claim interpretations.  However, some elements remain interpreted under 35 USC 112F (see discussion above). 
Applicants claim amendments in the 7-29-2022 Amendment was obviated some of the 35 US 112, B, rejections.  However, Claims 1-2, and 13 remain rejected under 35 USC 112, B.  
Applicant argues that Pearl does not teaches “a rotary joint for the supply of the liquid to the connection device of the tool holder”  The examiner agrees, and notes that pearl was not used for the teaching of this limitation.  Pearl was used for the teaching that it is desirable to provide fluid to a blade to extend the life of the blade (see discussion above in re Claim 1).  The Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Bancon does not teach a rotary transmitter for the supply of electrical energy to a connector of the tool holder, or a rotary joint for the supply of the fluid to a connector of the tool holder.  The Examiner disagrees.  Applicant appears to be ascribing a particular structure to the term “rotary joint.”  The Examiner notes that this term is not defined in the specification, as for example, giving examples of real life “rotary joints.”  As such, under the broadest reasonable interpretation, a rotary joint is a joint that rotates.  Here, Bancon teaches a structure that can rotate (see Bancon, Figs. 1-5, #5) and also provides electrical and fluid.  In other words, when connected, the joint in Bancon can rotate and can also provide electricity and fluid.  If Applicant intends to claim a particular structure, the examiner suggests adding limitations directed to that particular structure in order to overcome the art.  The examiner notes “because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified.” In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow."); In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data generated by mass spectrographic analysis of a gas. The process comprised selecting the data to be analyzed by subjecting the data to a mathematical manipulation.  SEE MPEP 2111
Applicant argues that a skilled person would not considered combining Pilkington and Bancon to arrive at the claimed subject manner because there is no suggestion that the device of Bancon can be equipped with cutting tools or that the cutting machine needs a table with a working surface for safety.  The examiner notes that the later point misconstrues the rejection.  Pilkington is modified by Bancon to include the structure of Bancon on the arm of Pilkington, thereby leaving the table of Pilkington in use. 
Additionally, both Pilkington and Bancon teach a type of robotic industrial device with movable arms.  Bancon teaches a robot, or an “automatic handling or manipulating device with articulated arms effecting movements in space, operated by a hydraulic plant and electrical or electro-pneumatic drive, is called an industrial robot. A robot of this kind has capabilities of strength, of precision and of repetition which are fully made use of by means of one or more tools mounted at the end of an articulated arm, this end sometimes called a wrist-joint.”  This type of machine is capable of handling a cutting structure in order to provide a workpiece repeatably cut out by precision. Pilkington teaches a similar robotic arm.  The examiner notes that there is no language in Bancon stating that cutting tools cannot be used with the structure of Bancon.  One of ordinary skill understands that a robotic arm coupling structure of Bancon  has the strength and precision of to cut workpieces with the device of Pilkington. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724